Citation Nr: 0616088	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  05-04 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1951 through 
July 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran does not have a hearing loss disability.
 
2.  The veteran does not have tinnitus.


CONCLUSIONS OF LAW

1.  A hearing loss was not incurred or aggravated in-service, 
and a sensorineural hearing loss may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110,  5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303, 3.304.	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  The VA notice provided in March 2004 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save 
for a failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disability on appeal.  The failure to 
provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim for service connection, and any questions as to 
the appropriate disability rating or effective date to 
be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.   Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claim.

Background

The veteran's separation examination dated July 1953 found 
clinically normal ears and drums.  Whispered voice testing 
was 15/15 bilaterally.  Despite efforts by the RO, the 
remaining service medical records from the veteran's period 
of active service are not available.  A response from the 
National Personnel Records Center (NPRC) stated that no 
records of the claimant were available, and suggested that if 
such records were present at the NPRC in 1973, they may have 
been destroyed due to a fire that year at the St. Louis, 
Missouri facility.

VA medical records for annual physical examinations dated 
2002, 2003 and 2004 show no complaints, treatment, or 
diagnosis for hearing loss and tinnitus.  The most recent 
2004 VA physical examination notated the veteran denied any 
sensory disturbance.  Additionally, no private medical 
records have been submitted showing either a diagnosis of 
hearing loss or tinnitus. 

The first complaint in the record regarding hearing loss and 
tinnitus comes from the veteran's application for 
compensation dated January 2004.  This is approximately fifty 
years after military service.

In March 2004, the veteran reported that he would not be 
submitting any private medical records.

The RO sent a request to the veteran dated in April 2004, 
asking the appellant to sign and return NA Form 13075 and 
Questionnaire about Military Life.  Additionally, the veteran 
was asked to complete NA Form 13055, Request for Information 
needed to reconstruct medical data.  The record reflects no 
response from the veteran.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then evidence of a 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
40000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385

Analysis

As is noted above, the veteran asserts that he is entitled to 
service connection for a healing loss disability and 
tinnitus; however, there is no medical evidence of record, 
which establishes the veteran currently suffers from either 
hearing loss or tinnitus.  Under these criteria, a 
"disability" for VA compensation benefit purposes is not 
shown to be present in this case.

In the absence of competent evidence of a present disability 
there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In Brammer, the United States Court of 
Appeals for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  The Court further stated that where the proof 
is insufficient to establish a present disability there can 
be no valid claim for service connection.  Id.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of current disabilities, as defined by governing 
law, the claims must be denied.

In reaching this decision the Board acknowledges the fact 
that the appellant served in combat.  Notably, however, any 
presumption which may arise out of the application of 
38 U.S.C.A. § 1154 (West 2002) is clearly and unmistakably 
rebutted by the lack of any pertinent disorder found on 
examination at discharge from active duty, and by the lack of 
any competent evidence showing current disability.

Finally, the Board considered the appellant's own assertion 
that he has a hearing loss and tinnitus due to his active 
duty service.  The veteran, however, as a lay person is not 
competent to offer an opinion which requires specialized 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


